DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 03/31/2021 has been entered.  Claim 2 was cancelled.  Claims 1, 3, and 4 remain pending in the application.   
The Applicant’s amendment has overcome each and every claim objection and 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the amendment of Claim 1 to include the limitations of Claim 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection over Komazawa in view of Kondo and ().
Please see the current rejection of Claim 1 below for further detail. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “door opening detecting section” in Claims 1, 2, and 4, “aroma generating section” in Claims 1 and 2, and “aroma control section” in Claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0052 recites "the door opening detecting section corresponds to the courtesy switch 2, the aroma generating section corresponds to the aroma generating device 22, and the aroma control section corresponds to the aroma control device 20".  Further, Paragraph 0020 recites "the courtesy switch 2 is a switch that detects the opening/closing of the respective doors of the vehicle".  Paragraph 0024 recites "the aroma generating device 22 relating the present exemplary embodiment 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Komazawa (Japanese Patent Publication JPS63279922, English Machine Translation provided herein and relied upon below) in view of Kondo et al. Japanese Patent Publication JP2008183982, English Machine Translation provided herein and relied upon below) and Salesforce Developer Community (How to reset counter on beginning of each day, 10/3/2016; https://developer.salesforce.com/forums/?id=9060G000000XbSXQA0).
Regarding Claim 1, Komazawa shows (Figures 1, 2, 3, 4, 5, 8, 9, and 10):
An aroma generating device (car aroma device, title) for a vehicle (vehicle illustrated in Figure 8), comprising:
a door opening detecting section (SW1) configured to detect (“each door courtesy switch is on when the corresponding door is open and off when the corresponding door is closed”, Page 2, lines 24-26) whether or not a door (DOR1) the vehicle (vehicle illustrated in Figure 8) has been opened (“the switch knob SWN is drive to the left in the figure by the door DOR1 in the full latch state to open the switch contact (switch off) and is driven to the right in the figure by the reaction force of the built-in spring in other states including the primary latch state.  To close the switch contacts (switch on)…. When it is open, the FR door courtesy switch SW1... is turned on”, Page 2, lines 34-42);
an aroma generating device section (5, which includes blower 51, air freshener cassette 52, and housing 50 containing an air path from intake port 50a to exhaust port 50b) configured to release aromatic components (53a) within a vehicle cabin (vehicle cabin illustrated in Figure 8) at a time of operating (“when the FR door is opened and the input port R5 reaches the L level, the relay driver Drv is instructed to urge the relay RL2.  By 
an aroma control section (11) configured to control (as illustrated in Figures 9 and 10; “9 and 10 are flowcharts showing the schematic operation of the microprocessor”, Page 8, lines 32-33) the aroma generating section (5) to start operation (“when the door opening is detected, the aromatic air generating means shall be urged”, Page 1, lines 13-14) when the door opening detecting section (SW1) detects that the door (DOR1) has been opened (“when the door opening is detected”, Page 1, lines 13-14), and to stop operation (“the fragrance air generating means may be deenergized within a predetermined time after urging or detecting the closing of the door”, Page 1, lines 17-18) when a predetermined time period (“predetermined time after urging or detecting the closing of the door”, Page 1, lines 17-18) has elapsed from the start of the operation (“when the door opening is detected, the aromatic air generating means shall be urged”, Page 1, lines 13-14) of the aroma generating section (5), wherein 
the aroma control section (11) is configured to control (as illustrated in Figures 9 and 10; “9 and 10 are flowcharts showing the schematic operation of the microprocessor”, Page 8, lines 32-33) the start operation (“when the door opening is detected, the aromatic air generating means shall be urged”, Page 1, lines 13-14) of the aroma generating section (5) when the door opening detecting section (SW1) detects that the door (DOR1) has been opened (“when the door opening is detected”, Page 1, lines 13-14) a first time (“flag FT detects the first time”, Page 7, line 29). 
However, Komazawa lacks showing the aroma generating device section includes a valve and a plurality of perfumed cartridges and the aroma control section is configured to after a change in date.
Kondo teaches (Figures 1, 2, 3a, and 3b): 
it is known in the aroma generating device (10) for a vehicle (11) art for an aroma generating device section (16) to comprise a blower (pressure pump, Page 5, line 9), a valve (“an electromagnetic valve for controlling the open/closed state of the fragrance container”, Page 5, lines 6-9), a plurality of perfumed cartridges (“plurality of fragrance containers in which different fragrance components are stored”, Page 5, lines 6-9) and an air blowing path (the path through 16).
Further, “by executing the switching control of the solenoid valve… it is possible to supply the selected fragrance component”, Page 5, lines 11-14.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aroma generating device shown by Komazawa to include a valve and a plurality of perfumed cartridges, as taught by Kondo, to store different fragrance components within the device, allowing the occupant to select a preferred fragrance.
Salesforce Developer Community teaches:
It is known to configure a control section to reset counting functions after a change in date (“write time base workflow to reset counter i.e. 1 Day After Rule Trigger Date which will reset the counter on every day basis. Use and maintain this counter in your code”, see Tejas Kardile’s response).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aroma control section shown by Komazawa to be configured to reset the counting functions after a change in date, as taught by Salesforce Developer 
It is noted in combination, by resetting Komazawa’s counting function after a change in date, the aroma control section would be configured to start the operation of the aroma generating section when the door opening detecting section has detected that the door has been opened the first time after a change in date.

Regarding Claim 3, Komazawa shows (Figures 1, 2, 3, 4, 5, and 8):
The predetermined time period (“predetermined time after urging or detecting the closing of the door”, Page 1, lines 17-18) is from the start of operation (“when the door opening is detected, the aromatic air generating means shall be urged”, Page 1, lines 13-14) of the aroma generating device section (5) until an intensity of (“when the effect of the fragrant air is fully obtained”, Page 8, lines 13-14) the aromatic components (53a) that a vehicle occupant (man, as illustrated in Figure 5) smells becomes an upper limit value (“the effect of the aromatic air is sufficiently obtained”, Page 1, lines 23-24; “a time sufficient to exert the effect of the fragrance unit”, Page 7, lines 29-32).

Regarding Claim 4, Komazawa shows (Figures 1, 2, 3, 4, 5, and 8):
The door opening detecting section (SW1) detects whether or not a driver’s seat door (as illustrated in Figures 5 and 8, ST1 is the driver’s seat on side FR; therefore, DOR1 is a driver’s seat door).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
06/24/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746